 Case: 2:17-cr-00125-EAS-KAJ Doc #: 68 Filed: 02/03/21 Page: 1 of 8 PAGEID #: 474




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                    Case No. 2:17-cr-125
               Plaintiff,                           JUDGE EDMUND A. SARGUS, JR.

       v.

CHERYL McGRATH,

               Defendant.

                                   OPINION AND ORDER

       This matter is before the Court on Defendant Cheryl McGrath’s (“Defendant”) request to

modify her term of imprisonment (ECF No. 63) and motion for compassionate release (ECF No.

64). The Government opposes both motions. (ECF Nos. 65, 66.) For the following reasons, the

Court DENIES both of Defendant’s motions.

                                               I.

       On June 22, 2017, Defendant pleaded guilty to one count of willful failure to pay over tax,

in violation of 26 U.S.C. § 7202, and one count of healthcare fraud, in violation of 18 U.S.C. §

1347. (ECF No. 20.) On April 26, 2018, Defendant was sentenced to 36 months’ imprisonment

and a three-year term of supervised release. (ECF No. 28.) After Defendant began her term of

imprisonment, she escaped from prison. Following her escape, Defendant was charged in the

Southern District of West Virginia with one count of attempting to escape from custody, in

violation of 18 U.S.C. § 751(a). See Case No. 5:18-cr-155. Defendant subsequently pleaded guilty

to that count and was sentenced to 12 months’ imprisonment to be served consecutively to the 36-

month sentence she received in this case.




                                                1
 Case: 2:17-cr-00125-EAS-KAJ Doc #: 68 Filed: 02/03/21 Page: 2 of 8 PAGEID #: 475




        Due to the COVID-19 pandemic, Defendant filed a motion for compassionate release on

March 31, 2020, which this Court denied on June 22, 2020. (See ECF Nos. 50, 55.) Defendant

now moves the court again for a compassionate release due to the COVID-19 pandemic. (ECF

No. 64.) Defendant has also moved the Court to modify her term of imprisonment and place her

in a halfway house under 18 U.S.C. § 3624(c)(1). (ECF No. 63.)

                                                 II.

        Defendant asks the Court to modify her term of imprisonment under 18 U.S.C. § 3624(c)(1)

and place her in a residential reentry center for the final 12 months of her custodial sentence. That

statute provides:

        (c) Prerelease custody.—

               (1) In general.—The Director of the Bureau of Prisons shall, to the extent
                   practicable, ensure that a prisoner serving a term of imprisonment
                   spends a portion of the final months of that term (not to exceed 12
                   months), under conditions that will afford that prisoner a reasonable
                   opportunity to adjust to and prepare for the reentry of that prisoner into
                   the community. Such conditions may include a community correctional
                   facility.

§ 3624(c)(1). The Court lacks jurisdiction to modify Defendant’s term of imprisonment under this

provision. The text of the statute makes clear that only the “Director of the Bureau of Prisons” has

the discretion to place a prisoner in a “community correctional facility” for the final months of the

term of imprisonment. Id. A different statutory provision gives the Court jurisdiction to modify a

term of imprisonment under limited circumstances. See 18 U.S.C. § 3582(c)(1)(A)(i). Defendant

has filed a motion for compassionate release under § 3582(c)(1)(A)(i), which the Court takes up

next.




                                                 2
 Case: 2:17-cr-00125-EAS-KAJ Doc #: 68 Filed: 02/03/21 Page: 3 of 8 PAGEID #: 476




                                                III.

       Since Congress passed the Sentencing Reform Act of 1984, federal law has authorized

courts to reduce the sentences of federal prisoners with extraordinary health concerns and other

hardships, but only under very limited circumstances. See United States v. Ruffin, 978 F.3d 1000,

2020 U.S. App. LEXIS 33689, at *8 (6th Cir. 2020); see also Pub. L. No. 98–473, ch. II(D)

§ 3582(c)(1)(A), 98 Stat. 1837 (1984). Prior to the passage of the First Step Act of 2018, a district

court could grant compassionate release sentence reductions only upon motion by the Director of

the Bureau of Prisons (“BOP”). See id.

       On December 21, 2018, Section 603(b) of the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194, modified 18 U.S.C. § 3582(c)(1)(A) to allow a sentencing court to reduce an imposed

sentence. The statute provides:

       The court may not modify a term of imprisonment once it has been imposed except
       that—in any case—the court, upon motion of the Director of the Bureau of prisons,
       or upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
       on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
       by the warden of the defendants’ facility, whichever is earlier, may reduce the term
       of imprisonment (and may impose a term of probation or supervised release with
       or without conditions that does not exceed the unserved portion of the original term
       of imprisonment), after considering the factors set forth in section 3553(a) to the
       extent that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
           a reduction is consistent with applicable policy statements issued by the
           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

       As the Court of Appeals explained in Ruffin, the statute contains “three substantive

requirements for granting relief.” Ruffin, 2020 U.S. App. LEXIS 33689, at *9. First, the court

must initially find that “extraordinary and compelling reasons warrant such a reduction.” Id.

(citing § 3582(c)(1)(A)). Second, before granting a reduced sentence, the Court must find “that

                                                 3
 Case: 2:17-cr-00125-EAS-KAJ Doc #: 68 Filed: 02/03/21 Page: 4 of 8 PAGEID #: 477




such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” Id. at *11. But courts may skip this second step and have “full discretion to define

‘extraordinary and compelling’ without consulting the policy statement U.S.S.G. § 1B1.13” when

an incarcerated person files the motion for compassionate release, because § 1B1.13 is not an

“applicable” policy statement when an incarcerated person files the motion. United States v. Jones,

— F.3d —, No. 20-3701, 2020 WL 6817488, at *8–9 (6th Cir. Nov. 20, 2020). Third and finally,

even if the Court finds that extraordinary and compelling reasons exist, the Court may not grant a

release before considering the sentencing factors set forth in § 3553(a). Ruffin, 2020 U.S. App.

LEXIS 33689, at *12. This last step gives the Court “substantial discretion” in deciding whether

to reduce or modify a sentence. Id.

                                               IV.

       Defendant asks the Court for a compassionate release, raising new arguments for release

that were not raised in her March 31, 2020 motion for compassionate release. In this motion,

Defendant cites two bases for releases: (1) that she has been diagnosed with Hidradenitis

Suppurativa, a disease that can cause painful lumps under the skin; 1 and (2) that her husband is

“laid up” with 4–5 broken ribs, making her the only available caregiver for her 16-year-old child

and 12-year-old nephew. (ECF No. 64.) Defendant argues that her Hidradenitis Suppurativa

leaves her more vulnerable to COVID-19 and that her conditions of confinement leave her unable

to properly treat the disease. Defendant did not provide any documents in support of her claims.

       The Government opposes Defendant’s release, arguing that: (1) Defendant has not

complied with the administrative requirements of § 3582(c)(1)(A); (2) that Defendant has not

presented extraordinary and compelling circumstances justifying release; and (3) that the


       1
         American Academy of Dermatology Association, Hidradenitis Suppurativa: Overview (accessed
on Jan. 26, 2021), https://www.aad.org/public/diseases/a-z/hidradenitis-suppurativa-overview.
                                                4
 Case: 2:17-cr-00125-EAS-KAJ Doc #: 68 Filed: 02/03/21 Page: 5 of 8 PAGEID #: 478




sentencing factors do not warrant release. (ECF No. 66.) The Court agrees with the Government

on all three points.

        A. Administrative Exhaustion Requirement

        Before the Court can consider a motion for compassionate release, a defendant must

ordinarily satisfy the administrative requirements of § 3582(c)(1)(A). The statute provides that

the Court “may not modify” a term of imprisonment “upon motion of the defendant” until after

the defendant has “fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such

a request by the warden of the defendants’ facility, whichever is earlier[.]” § 3582(c)(1)(A).

        Defendant has not presented any records showing that she submitted a request to the

warden to grant her a release prior to brining this motion. She has attached the warden’s denial of

her request for reduction in sentence from April 28, 2020 that corresponded with her first motion

for compassionate release, but there is no indication that Defendant submitted a request to the

warden to reduce her sentence prior to filing this subsequent motion. Thus, the Court must

determine whether Defendant’s prior request—submitted before the Court denied Defendant’s first

motion for compassionate release—is sufficient to permit the Court to consider Defendant’s

second motion for compassionate release.

        In the context of this case, the Court finds that Defendant’s initial request to the warden

does not satisfy the statute’s administrative requirements. Defendant’s second motion raises

entirely new arguments for relief that were not presented to the warden in Defendant’s initial

request. Furthermore, nearly 9 months have passed since the warden denied Defendant’s initial

request. Defendant cites to United States v. Skrine, No. 2:15-CR-160, 2021 WL 71233 (W.D. Pa.

Jan. 8, 2021), in support of the position that she should not be required to submit a new request to


                                                 5
 Case: 2:17-cr-00125-EAS-KAJ Doc #: 68 Filed: 02/03/21 Page: 6 of 8 PAGEID #: 479




the warden. (ECF No. 67 at 2.) Skrine is not persuasive. In that case, the defendant filed a

“renewed” motion for compassionate release following the denial of the defendant’s initial motion

for compassionate release. Id. at *1. The court construed the “renewed” motion as a motion for

reconsideration because the “evidentiary record” was a “significantly changed one” and showed

that the defendant’s health had “continuously deteriorated in serious ways” since the court had

denied the defendant’s first motion for compassionate release. Id. Those circumstances are not

present here. Indeed, there is no evidentiary record before the Court on this motion.

       Moreover, Defendant has not presented any reasons for waiving the statute’s administrative

requirements. In the context of the COVID-19 pandemic, some courts have determined that §

3582(c)(1)(A)’s administrative requirements are not jurisdictional and can be waived by the

district court. See United States v. White, No. 13-CR-20653-1, 2020 WL 2557077, at *3 (E.D.

Mich. May 20, 2020) (citing United States v. Atwi, No. 18-20607, 2020 WL 1910152, at *3 (E.D.

Mich. Apr. 20, 2020); United States v. Haney, 454 F. Supp. 3d 316, 321 (S.D.N.Y. 2020) (Rakoff,

J.). Here, however, Defendant has not argued that the administrative requirements should be

waived, and the Court sees no basis for waiving the requirements. Cf. Haney, 454 F. Supp. 3d at

321 (waiving administrative requirement because, “under present circumstances, each day a

defendant must wait before presenting what could otherwise be a meritorious petition threatens

him with a greater risk of infection and worse.”)

       B. Extraordinary and Compelling Reasons

       Even if Defendant satisfied the statute’s administrative requirements, she has not shown

extraordinary and compelling reasons justifying her release. When an incarcerated person files a

motion for compassionate release—as Defendant has done here—the Court has “full discretion to




                                                6
 Case: 2:17-cr-00125-EAS-KAJ Doc #: 68 Filed: 02/03/21 Page: 7 of 8 PAGEID #: 480




define ‘extraordinary and compelling’” and is not bound by the reasons listed in policy statement

§ 1B1.13. Jones, 2020 WL 6817488, at *9.

       As an initial matter, Defendant has not presented any records in support of her claims.

Thus, Defendant cannot meet her burden of establishing extraordinary and compelling reasons.

See United States v. Elias, —F.3d—, No. 20-3654, 2021 WL 50169, at *3 (6th Cir. Jan. 6, 2021)

(“Initially, we note that Elias did not provide any records in her motion to support that she has

hypertension. The district court could have denied Elias’s motion for compassionate release on

this basis.”). Furthermore, taking Defendant at her word regarding her Hidradenitis Suppurativa,

Defendant has not show that this medical condition—while serious and undoubtedly difficult to

deal with—places her at an increased risk of complications from COVID-19. The BOP is equipped

to provide medical care to incarcerated persons. See United States v. Huffaker, No. 3:16-CR-100,

2020 WL 5995499, at *3 (E.D. Tenn. Oct. 9, 2020) (citing United States v. Peaks, No. 16-20460,

2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020)) (“medically managed serious health

conditions, paired with a generalized fear of COVID-19, [fall] short of ‘extraordinary and

compelling reasons’ justifying release”).

       C. Sentencing Factors

       Finally, the sentencing factors also counsel against releasing Defendant. Before granting

a compassionate release, the Court must consider the sentencing factors set forth in 18 U.S.C. §

3553(a). § 3582(c)(1)(A). Those factors are as follows:

       (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant;

       (2) the need for the sentence imposed—

             (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                 provide just punishment for the offense;


                                                7
 Case: 2:17-cr-00125-EAS-KAJ Doc #: 68 Filed: 02/03/21 Page: 8 of 8 PAGEID #: 481




              (B) to afford adequate deterrence to criminal conduct;

              (C) to protect the public from further crimes of the defendant; and

              (D) to provide the defendant with needed educational or vocational training, medical
                  care, or other correctional treatment in the most effective manner[.]

§ 3553(a).

       The Court’s analysis of the sentencing factors remains unchanged from its denial of

Defendant’s first motion for compassionate release. (See ECF No. 55 at 7–8.) The only new

argument on the sentencing factors raised in Defendant’s second motion is that 6 months have

passed. Defendant engaged in a serious fraud offense and attempted to escape from her duly

imposed sentence. An early release therefore would not “promote respect for the law;” “provide

just punishment for the offense;” or “afford adequate deterrence to criminal conduct[.]” §

3553(a)(2).

                                                V.

       Accordingly, the Court DENIES Defendant’s request to modify her term of imprisonment

(ECF No. 63) and DENIES Defendant’s motion for compassionate release (ECF No. 64). This

order also resolves ECF No. 65 (the Government’s response in opposition to ECF No. 63), which

is fashioned on the docket as a pending motion to dismiss for lack of jurisdiction.

       IT IS SO ORDERED.



2/3/2021                                       s/Edmund A. Sargus, Jr.
DATE                                           EDMUND A. SARGUS, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                 8
